AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU
                                               SOUTHERN DISTRICT OF CALIFORNIA                                       FEB - 6 2020
                     United States of America                                    JUDGMENT IN              ~llt
                                                                                 (For Offenses Committed O o~er November I, 1987)
                                     V.

              Edgar Fernando Guaman-Morocho                                      Case Number: 19cr05047-MSB

                                                                                 Joanna Martin
                                                                                 Defendant's Attorney


REGISTRATION NO. 91606298

THE DEFENDANT:
 IZl pleaded guilty to count(s) I of the Superseding Information
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  I


 •    The defendant has been found not guilty on count(s)
                                                                          -------------------
 IZl Count          I of the Information                                          dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                 TIME SERVED

IZl Assessment: $10 WAIVED           IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         February 6, 2020
                                                                         Date of Imposition of Sentence



                                                                                2~~
                                                                         fIONORABLE Mr2EL S. BERG
                                                                         UNITED STATES MAGISTRATE WDGE

                                                                                                                       19cr05047-MSB
